Citation Nr: 0933470	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-01 033	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity and disfigurement of the right eye, claimed as 
secondary to service-connected Grave's disease.

2.  Entitlement to an increased rating for service-connected 
right shoulder disability status post acromioclavicular 
separation, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AS HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to February 
1999.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a videoconference before the Board in March 
2006.  This matter was remanded in July 2006.


FINDINGS OF FACT

1.  Preexisting amblyopia was noted at the time of the 
Veteran's entry into active duty service.

2.  There was no increase in the severity of the Veteran's 
pre-existing ocular disorder during his period of active duty 
service.

3.  Decreased visual acuity and disfigurement of the right 
eye is not related to a service-connected disability.

4.  The Veteran's service-connected right shoulder disability 
status post acromioclavicular separation is manifested by 
limitation of motion, but not productive of limitation of 
motion at shoulder level, and is not manifested by nonunion 
or dislocation of the clavicle or scapula.  




CONCLUSIONS OF LAW

1.  Decreased visual acuity and disfigurement of the right 
eye was not incurred in or aggravated by the Veteran's active 
duty service, nor is decreased visual acuity or disfigurement 
of the right eye proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2008).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right shoulder disability status 
post acromioclavicular separation have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In September 2001 and July 2006, VCAA letters were issued to 
the Veteran with regard to his claim of service connection.  
The July 2006 VCAA letter addressed the Veteran's claim for 
an increased rating for his right shoulder disability.  The 
VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claim of service 
connection and claim for an increased rating, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

In the July 2006 VCAA letter, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating with regard to his service connection 
claim, and the type of evidence necessary to establish an 
effective date with regard to both his service connection and 
increased rating claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot, and as the 
Board concludes below that the preponderance of the evidence 
is against entitlement to an increased rating, any questions 
as to the appropriate effective to be assigned are rendered 
moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records.  In June 2009, the Veteran submitted a statement 
indicating that he had more information or evidence to submit 
in support of his appeal.  To date, however, no additional 
information or evidence has been received by the Veteran.  
There is otherwise no indication of relevant, outstanding 
records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
evidence of records contains VA examinations pertaining to 
the claimed eye condition, performed in October 2001, July 
2003, and February 2008.  Additionally, an addendum opinion 
was offered in September 2008, pertaining to the February 
2008 findings.  The Veteran underwent VA examinations 
pertaining to the shoulder in October 2001 and October 2005.  
In December 2008, the RO scheduled the Veteran for another 
examination pertaining to his right shoulder; however, the 
Veteran failed to appear.  When a Veteran fails without good 
cause to report for a necessary VA examination requested by 
VA in conjunction with a claim, VA is not obliged to attempt 
to provide another.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(b).  While VA has a duty to assist the Veteran 
in the development of his claim, the Veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  To date, neither the Veteran or his representative 
has provided an explanation for the Veteran's failure to 
attend the scheduled examination, nor have they requested 
that such examination be rescheduled.  The consequence in 
this case of the Veteran's failure without good cause to 
report for the VA examination is that his disability must be 
rated on the basis of the other relevant evidence on file.  
38 C.F.R. § 3.655(b).  The Board concludes that VA has no 
remaining duty under the VCAA to provide medical examinations 
in conjunction with the Veteran's increased rating claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the Veteran is claiming entitlement to service 
connection for decreased visual acuity and disfigurement of 
the right eye.  The record demonstrates that the Veteran's 
entrance examination report from May 1978 expressly noted 
amblyopia and muscle eye surgery.  Subsequent records reflect 
that such muscle eye surgery was a strabismus operation at 
the age of 1 or 2.  Amblyopia is poor vision caused by 
abnormal development of visual areas of the brain in response 
to abnormal visual stimulation during early development.  
Stedman's Medical Dictionary 55 (27th Ed. 2000).  Thus, the 
Veteran is not entitled to the presumption of soundness as to 
these disorders.

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before service, including postoperative 
scars and poorly functioning parts, will not be considered 
service connected unless the disease or injury was otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is in effect for Grave's disease and 
obitopathy with proptosis, right eye, rated 10 percent 
disabling, effective March 1999.  The Veteran is essentially 
claiming that he has right eye disfigurement and right eye 
vision loss, as a result of his service-connected Grave's 
disease.  

A Report of Medical History completed by the Veteran in May 
1978 for induction purposes reflects that he had an operation 
of the right eyelid in early childhood to raise the eyelid 
because of a "weak" muscle.  The report of the May 1978 
induction examination notes amblyopia and prior eye surgery.  
Service treatment records document three eye surgeries in 
service.  

Shortly after separation from service, the Veteran claimed 
entitlement to service connection for disabilities related to 
his right eye surgeries, vision loss right eye, and glaucoma 
suspect.  

In a February 2000 rating decision, the RO denied entitlement 
to service connection for the following disabilities:  
congenital ptosis right eye, status post several right upper 
lid surgeries; presumed amblyopia right eye as a result of 
congenital ptosis; glaucoma; and, asymmetric intraocular 
pressures.  As noted, service connection was granted for 
Grave's disease and orbiopathy with proptosis, right eye.  
The Veteran did not file a notice of disagreement as to the 
denials of service connection, nor was a notice of 
disagreement filed with regard to the disability rating 
assigned to service-connected Grave's disease.  See 
38 U.S.C.A. § 7105.  As noted, the Veteran now claims right 
eye disfigurement and right eye decreased visual acuity, as a 
result of his service-connected Grave's disease.  

In October 2001, the Veteran underwent a VA examination.  The 
examiner noted that in April 1999, the Veteran was diagnosed 
with congenital ptosis right eye and status post surgery to 
the right upper eyelid amblyopia right eye secondary to 
ptosis, Grave's Orbitopathy, asymmetric intraocular pressure, 
and in April 1994 was diagnosed with lagophthalmos.  The 
Veteran reported a history of Grave's disease and a history 
of removal of his thyroid.  He reported a history of 
strabismus in the right eye, for which he had surgery in 
1994, and he is a glaucoma suspect.  He presented at the 
examination with complaints of dryness and irritation in the 
right eye for the past three years.  The examiner conducted 
an ocular examination and diagnosed Grave's ophthalmopathy 
right eye; amblyopia; right exotropia; congenital ptosis 
right eye; lagophthalmos; status post ptosis repair right 
eye; status post strabismus surgery right eye; and, glaucoma 
suspect.  

In July 2003, the Veteran underwent another VA examination.  
The Veteran complained of increased mucous secretion from his 
eyes for the past year.  He can peel mucous away from his 
bilateral eyelids in the morning.  He also complained that he 
must instill sterile eye ointment n his right eye four or 
five times during the night because of poor right eyelid 
closure.  He sometimes has to tape his right eyelids closed 
to keep his eye comfortable, but the tape irritates his skin.  
He instills unpreserved artificial tears occasionally in his 
right eye throughout the day.  Occasionally, when he awakens, 
he experiences "tunnel vision" lasting about one-half hour.  
These episodes have occurred about five times in the past one 
and a half years with the last episode occurring about four 
months ago.  He also complained that he gets bumps on the 
edges of his upper and lower eyelids but had no bumps present 
at the time of the examination.  The examiner noted that he 
had strabismus surgery at age 1 or 2, and has had a lazy 
right eye all of his life.  He had three eye surgeries while 
on active duty.  The first eye surgery was for "walleye" in 
early 1991; the secondary surgery was in 1992 to repair a 
droopy right upper eyelid; and, the third surgery was in 
December 1998 to repair his droopy right upper eyelid.  

Upon ocular examination, the examiner's impressions were 
ptosis of the right upper eyelid; inability to close the 
right eye completely, leading to exposure which is more 
likely than not related to the right upper eyelid operations; 
bilateral expophthalmus, right greater than left, more likely 
than not related to his hyperthyroidism; postoperative 
strabismus surgery of the right eye as a child; postoperative 
strabismus surgery in about 1991; bilateral right upper 
eyelid ptosis surgery times two; dense right eye amblyopia 
since childhood; and the examiner was unable to explain the 
etiology of his tunnel vision.  

The examiner stated that a visual field had been ordered to 
try to determine if his visual fields are impaired due to 
Grave's disease, congenital ptosis, or amblyopia.  The 
inability to close his right eye completely, causing 
exposure, is more likely than not related to his right eyelid 
ptosis surgery.  The exophthalmus is as likely as not 
contributing to the exposure but the contribution is minor 
compared to the inability to close his right eye following 
his multiple ptosis surgeries.  On Goldman visual field 
interpretation, the right eye minimal superior constriction 
was more likely than not due to his right upper eyelid ptosis 
which is more likely than not unrelated to his Grave's 
disease.  The left eye was normal.  The examiner explained 
that visual loss in the Veteran's right eye is due to his 
preservice amblyopia and is unrelated to his Grave's disease.  
The Veteran has exophthalmus which is not causing him any 
problems.  His exposure keratitis of his right eye is due to 
poor eyelid closure following multiple right upper lid ptosis 
surgeries for congenital ptosis.  

In February 2008, the Veteran underwent a VA examination.  
The Veteran reported three eye surgeries while on active 
duty.  In 1993, he had surgery to correct wall-eyes.  In 
1994, he underwent a surgery for a right upper eyelid tuck.  
In 1998, he underwent a repeat right upper eyelid tuck.  The 
Veteran complained that he wakes up constantly during the 
night and must put lubricating eye ointment in his right eye.  
He occasionally puts lubricating eye ointment in his right 
eye during the day, and he occasionally puts lubricating eye 
drops in his left eye during the day.  The examiner 
summarized the Veteran's service treatment records to include 
the operative reports.  The examiner noted that the Veteran's 
May 1978 enlistment physical contained reference to a history 
of right amblyopia and muscle surgery, the Veteran reporting 
that he had a strabismus operation at the age of 1 or 2.  His 
vision, without correction, was recorded at 20/400 with his 
right eye and 20/20 with his left eye.  His best corrected 
visual acuity was recorded as 20/100 with his right eye and 
20/20 with his left eye.  He was noted to have exotropia of 
his right eye, amblyopia of his right eye, and postoperative 
squint surgery.  In September 1983, the Veteran was 
disqualified from flying duty, by reason of defective 
distance and near visual acuity in his right eye secondary to 
amblyopia, right exotropia, and left hypertropia component.  
A March 1994 entry reflects right, exposure keratitis.  A May 
1994 entry reflects status postoperative resection and 
recession of his right eye in 1994 and status postoperative 
ptosis repair in 1994.  The assessment was lagophthalmus.  He 
was noted to have inferior punctate staining of his right 
cornea following the ptosis repair.  The examiner noted 
review of the January 1994 operative report of the resection 
and recession of his right eye.  A November 1994 entry 
reflected congenital ptosis of his right upper eyelid and was 
status postoperative bilateral right upper eyelid surgery 
times two.  It was noted that he had a dense amblyopia of his 
right eye.  The examiner noted review of the January 1998 
operative report of the ptosis repair of his right upper 
eyelid.  A November 1998 entry reflected glaucoma suspect.  
Another November 1998 entry showed two defective spots for 
his right eye and normal test results for his left eye.  
Humphrey visual fields, 24-2, performed in November 1998 
showed a right central and paracentral scotoma.  The examiner 
conducted an ophthalmology examination.  The examiner 
diagnosed residual right upper lid ptosis following a history 
of two ptosis surgeries for congenital ptosis of his right 
upper eyelid; lagophthalmus of his right upper eyelid 
following ptosis surgeries with decreased tear breakup time 
for his right eye but no fluorescein staining of his right 
cornea or conjunctiva; dense amblyopia of his right eye, at 
least as likely as not, resulting from his congenital right 
upper lid ptosis; status postoperative strabismus surgery at 
the age of 1 or 2 and again in 1994 while on active duty in 
the military; and, bilateral exophthalmus from his 
hyperthyroidism.

The examiner opined that the Veteran's blinking of his right 
eye and the lagophtalmus of his right eye are, at least as 
likely as not, a complication from his right upper eyelid 
ptosis surgery.  In spite of the poor blinking of his right 
eye and the lagophthalmus of his right eye, his right eye 
appears to be well lubricated and does not show any signs of 
irritation.  However, his tear breakup time was decreased.  
His bilateral exophthalmus is caused by his hyperthyroidism.  
He has some residual ptosis of his right upper eyelid.  

In September 2008, the examiner offered an addendum opinion 
as to whether there were any residuals of the in-service eye 
surgeries which are not medically considered the usual 
effects of such surgeries, and whether the residual scar is 
disfiguring and it is related to the service-connected eye 
condition.  The examiner explained that he had examined the 
Veteran in July 2003 and February 2008.  The examiner 
explained that the Veteran's past history is significant 
because he was born with ptosis of his right upper eyelid.  
He developed dense amblyopia of his right eye with best 
correctable visual acuity of 20/400.  He developed strabismus 
and had a strabismus surgery at age 1 or 2 and a second 
strabismus surgery while on active duty about 1994.  He had 
right upper eyelid ptosis surgery about 1992 and a second 
ptosis surgery of his right upper eyelid about 1998.  An 
entry, dated in March 1994, documented exposure keratitis of 
his right eye.  

During the eye examinations, the Veteran did not have any 
exposure keratitis of his right eye, as would be evidenced by 
fluorescein straining.  He had horizontal scarring of his 
right upper eyelid, the length of the scar was not measured.  
The scar extended the width of his right upper eyelid and was 
cosmetically acceptable.  He had residual ptosis of his right 
upper eyelid after his two right upper eyelid ptosis 
surgeries.  He had lagophthalmos of his right eye and was 
unable to close his right eye completely.  His tear break-up 
time was decreased on his right side.  He had bilateral 
exophthalmus from his hyperthyroidism which is unrelated to 
his ptosis surgeries.  A Goldman visual field performed 
August 2003, showed minimal superior nasal and inferior nasal 
constriction for his right eye.  He failed to keep his 
appointment in February 2008 for a repeat Goldman visual 
field.  The examiner explained that surgery is not an exact 
science and there are risks of complications with any 
surgical procedure.  Some of the numerous risks of 
complications for upper eyelid ptosis surgery include 
undercorrection, lagophthalmos and an inability to close the 
eye completely all of which the Veteran has.  These are 
acceptable risks of complications for the benefits of 
functional and cosmetic improvements which this Veteran 
obtained.  The examiner opined that the resulting conditions 
of the Veteran's right eye following his right upper eyelid 
ptosis surgeries are acceptable considering the risks of 
complications involved to obtain the benefits of functional 
and cosmetic improvements.  The poor, uncorrectable visual 
acuity of his right eye is unrelated to his ptosis surgeries 
and resulted from the amblyopia he developed as an infant.  
With any surgical incision, there will be scarring.  The 
scarring of his right upper eyelid from his ptosis surgery is 
not cosmetically disfiguring and is acceptable.

As detailed, the Veteran has claimed that he has visual 
impairment and disfigurement of the right eye due to his 
service-connected Grave's disease.  As detailed hereinabove, 
the July 2003 VA examiner opined that the Veteran's visual 
loss in the Veteran's right eye is due to his preservice 
amblyopia and is unrelated to his Grave's disease.  There is 
otherwise no medical evidence of record supporting an 
etiological relationship between the Veteran's visual loss 
and his Grave's disease.  Thus, service connection is not 
warranted for visual loss, due to service-connected Grave's 
disease.  

With regard to the Veteran's claim of disfigurement due to 
his service-connected Grave's disease, the September 2008 
addendum opinion specifically reflects the examiner's 
findings of horizontal scarring of the veteran's right upper 
eyelid, but the length of the scar was not measured.  The 
scar extended the width of his right upper eyelid and was 
cosmetically acceptable.  The examiner opined that the 
scarring of the right upper eyelid from his ptosis surgery is 
not cosmetically disfiguring and is acceptable.  The medical 
opinion also outlines the usual and expected results of the 
inserivce eye surgery and the Board interprets the opinion as 
indicating that the residuals of the eye surgery were usual 
and expected results of the surgeries which were for the 
purpose of ameliorating the preservice eye problem.  This 
includes the postoperative scar and any poorly functioning of 
the eye.  See  38 C.F.R. § 3.306(b)(1).  Moreover, the 
medical evidence of record does not otherwise reflect any 
disfigurement due to his service-connected Grave's disease.  
Thus, service connection is not warranted for disfigurement, 
due to service-connected Grave's disease.

As detailed, the February 2008 VA examiner also addressed 
whether the Veteran's pre-existing conditions were aggravated 
by service.  As detailed hereinabove, in the September 2008 
addendum opinion, the examiner explained that the resulting 
conditions of the Veteran's right eye following his in-
service right upper eyelid ptosis surgeries are acceptable 
considering the risks of complications involved to obtain the 
benefits of functional and cosmetic improvements.  The poor, 
uncorrectable visual acuity of his right eye is unrelated to 
his ptosis surgeries and resulted from the amblyopia he 
developed as an infant.  The examiner also noted that with 
any surgical incision, there will be scarring.  Such opinion 
does not support a finding that the Veteran's pre-existing 
disorders were aggravated by service, to include the 
surgeries conducted during service.  38 C.F.R. § 3.306(b)(1).  
There is otherwise no medical evidence to support a finding 
of aggravation.

The Board recognizes the contentions of the Veteran during 
the course of this appeal.  But, in a case such as this, 
where the ultimate question involves the presence of a 
current disability and its nexus to service or a service-
connected disability, the opinion of a medical expert is 
required for resolution (as opposed to lay statements).  
Grottveit v. Brown, 5 Vet. App. 91 (1993)(where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required).  The 
Board is prohibited from substituting its own unsubstantiated 
medical opinions from that of medical experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Throughout the rating period on appeal, the Veteran, who is 
left-handed, has been assigned a 10 percent rating for his 
right shoulder disability pursuant to Diagnostic Code 5203, 
for dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.  

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Where arm limitation of motion is limited to 25 
degrees from the side, a 30 percent evaluation is assigned 
for the major side, under Diagnostic Code 5201.  Limitation 
of motion midway between the side and shoulder level 
contemplates a 20 percent evaluation for the major side, 
while limitation of motion at shoulder level contemplates a 
10 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating is granted when there is malunion, with 
moderate deformity, for the minor arm; a 20 percent rating is 
warranted when there is marked deformity of the minor arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the minor arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 20 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the minor arm.  A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is warranted for nonunion (false flail joint) of the 
minor arm and a 70 percent rating is warranted for loss of 
head of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

In October 2001, the Veteran underwent a VA examination 
pertaining to the right shoulder.  The examiner noted that 
the Veteran was left-handed.  The Veteran reported constant 
pain, weakness, stiffness, and fatigability.  He reported 
occasional locking and lack of endurance.  He treats with 
Motrin.  The Veteran reported working and does not take time 
off of work due to his shoulder.  With regard to playing with 
his children, climbing, using his arms, and doing judo, he 
cannot do such activities any more.  On physical examination, 
his shoulder went from 90 degrees laterally to 140 degrees, 
but had to stop because of pain.  Lateral flexion and forward 
flexion was from 0 degrees to 90 degrees to 160 degrees and 
he had to stop because of pain.  Internal and external 
rotation was to 90 degrees without difficulty, and there was 
no decreased range of motion against resistance or repetitive 
motion.  There was no incoordination motion as well.  The 
examiner diagnosed right shoulder strain, status post surgery 
for acromioclavicular separation.  

In October 2005, the Veteran underwent a VA examination.  He 
reported pain and weakness in the right shoulder, 3/10 on 
playing sports and the pain flares up and becomes 5/10 on 
push ups, pull ups and in cold weather conditions.  He denied 
the use of a medical device.  He is able to perform daily 
life activities with mild restriction and functional 
limitation on overhead activities and lifting.  On physical 
examination, there was no swelling, redness, or deformities 
of the right shoulder joint, but he had crepitus and 
tenderness on the top of the right shoulder.  There was no 
pain on motion.  There was no additional limitation and 
function was diffuse.  Right shoulder abduction was 160 
degrees.  Flexion was 170 degrees.  Internal rotation of the 
right shoulder joint was 80 degrees.  External rotation was 
90 degrees.  There were no neurological abnormalities.  The 
range of motion of the right shoulder joint or function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination from repetitive use and during 
the flare-ups.  The examiner diagnosed right shoulder 
acromioclavicular separation status post repair.  The 
examiner commented that he has limitation with range of 
motion with restriction of the function of the right 
shoulder.

In consideration of the applicable rating criteria of the 
shoulder, the Board finds that the objective medical evidence 
does not support a disability rating in excess of 10 percent 
for right shoulder disability, status post acromioclavicular 
separation.  

In consideration of Diagnostic Code 5203, the objective 
medical evidence of record does not reflect nonunion of the 
clavicle or scapula with loose movement, and does not reflect 
dislocation of the clavicle.  Thus, a 20 percent disability 
rating is not warranted under such diagnostic criteria.  

A 20 percent disability rating is not warranted for a minor 
extremity pursuant to Diagnostic Code 5201, as the objective 
does not show limitation of motion at shoulder level.  As 
detailed hereinabove, on examination in October 2001 he did 
experience pain with lateral and forward flexion, but 
laterally range of motion was to 140 degrees, stopped due to 
pain, and lateral and forward flexion was to 160 degrees, 
stopped due to pain.  Even in consideration of the Veteran's 
pain, such objective findings do not reflect limitation of 
motion at shoulder level.  Likewise on examination in October 
2005, abduction was to 160 degrees and flexion was to 170 
degrees.  Such findings do not amount to a finding of 
limitation of motion at shoulder level.  

In light of such clinical observations, the Board finds that 
the Veteran's right shoulder disability, a minor extremity, 
manifests no higher than a 10 percent rating under the 
provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 
5201).  The Veteran is not entitled to an increased rating 
under any other diagnostic code as he has no ankylosis of the 
shoulder (Diagnostic Code 5200) or impairment of the humerus 
to include fibrous union; nonunion of false flail joint; or, 
loss of head of flail shoulder (Diagnostic Code 5202).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in contemplation of the 10 percent evaluation 
under Diagnostic Code 5201.  While acknowledging the 
Veteran's complaints of shoulder pain, weakness, and 
limitations on using his right arm, the evidence of record 
reflects that the Veteran's right shoulder disability has a 
mild affect on his activities of daily living.  At the 
October 2005 VA examination, the Veteran specifically denied 
any limitation in performance of activities of daily living; 
however, reported difficulty with overhead activities and 
lifting.  The examiner stated that the range of motion of the 
right shoulder joint or function was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination from repetitive use and during the flare-ups, 
although the examiner did state that he has restriction of 
function of the right shoulder.  In consideration of the 
statements of the Veteran, to include his March 2006 
testimony and objective findings of record, the Board finds 
that the currently assigned 10 percent disability rating 
adequately compensates him for any pain and functional loss.  
To the extent that additional functional loss is shown, it 
does not rise to the level that would enable a finding that 
the overall disability picture most nearly approximates the 
next-higher 20-percent evaluation.  

Based on the above, the Board finds that the impairment 
resulting from the Veteran's right shoulder disability is 
appropriately compensated by the assigned schedular rating.  
The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the demonstrated impairment falls squarely within 
the regulatory diagnostic criteria.  The Board finds that 
referral for extra-schedular consideration is therefore not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board finds that a disability rating in excess of 10 percent 
for right shoulder disability status post acromioclavicular 
separation is not warranted.  


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


